TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2018



                                     NO. 03-18-00248-CR


                                 Carlos Whitcomb, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgments of conviction entered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no error in the court’s

judgments requiring reversal.     However, there was error in the judgments that requires

correction. Therefore, the Court modifies the trial court’s judgments of conviction to reflect that

the “Statute for Offense” is “19.02(b)(1), (c) Penal Code.” The judgments, as modified, are

affirmed.   Because appellant is indigent and unable to pay costs, no adjudication of costs

is made.